Exhibit 10.4

 

2600 INTERNATIONAL STREET, COLUMBUS OHIO

 

PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS

 

between

 

EVERETT JOHNSTON, BARCLAY SIMPSON, RICHARD PHELAN, ESTATE OF TYE
GILB, JUDY OLIPHANT, DOYLE NORMAN, AMY SIMPSON, JULIE SIMPSON,
ELIZABETH SIMPSON MURRAY, STEVE EBERHARD, STEVE LAMSON, RICHARD
PERKINS, THOMAS FITZMYERS AND SIMPSON INVESTMENT COMPANY, A
CALIFORNIA GENERAL PARTNERSHIP, AS SELLERS

 

and

 

SIMPSON MANUFACTURING CO., INC.,
AS PURCHASER

 

August 10, 2004

 

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS

 

THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this
“Agreement”) is made as of the 10th day of August, 2004 (the “Effective Date”),
by and between Everett Johnston, Barclay Simpson, Richard Phelan, Estate of Tye
Gilb, Judy Oliphant, Doyle Norman, Amy Simpson, Julie Simpson, Elizabeth Simpson
Murray, Steve Eberhard, Steve Lamson, Richard Perkins, Thomas Fitzmyers and
Simpson Investment Company, a California general partnership, (jointly and
severally “Seller”), and SIMPSON MANUFACTURING CO., INC., a Delaware corporation
(“Purchaser”) with reference to the following facts.

 

A.            Seller owns the land and improvements known as 2600 International
Street, Columbus, Ohio.

 

B:            Purchaser is currently the sole tenant of the land and
improvements known as 2600 International Street, Columbus, Ohio, pursuant to a
Lease dated April 26, 1995, that, among other terms, requires tenant to pay all
real and personal property taxes, to pay all utilities, and to pay for
replacement cost insurance on the improvements.

 

C.            Seller has agreed to sell to Purchaser and Purchaser has agreed to
buy from Seller the land and property described in this Agreement in accordance
with and upon satisfaction of the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE 1
PURCHASE AND SALE

 

1.1           Agreement of Purchase and Sale.  Subject to the terms and
conditions hereinafter set forth, Seller agrees to sell and convey to Purchaser,
and Purchaser agrees to purchase from Seller, the following:

 

(a)           that certain tract or parcel of land situated in the City of
Columbus, Ohio, more particularly described in Exhibit A attached hereto and
made a part hereof, together with all appurtenances pertaining to such property,
including all right, title and interest of Seller in and to adjacent streets, or
rights-of-way (the “Land”);

 

(b)           the buildings, fixtures, and other improvements affixed to or
located on the Land (the “Improvements”);

 

(c)           any and all of Seller’s right, title, and interest in and to all
tangible personal property located upon the Land or within the Improvements,
including, without limitation, all appliances, carpeting, draperies and
curtains, tools and supplies, and other items of personal property owned by
Seller (excluding cash and any software), located on and used

 

1

--------------------------------------------------------------------------------


 

exclusively in connection with the operation of the Land and the Improvements
(the Personal Property”);

 

(d)           any and all of Seller’s right, title and interest in and to (i)
all assignable permits, licenses, approvals, and entitlements issued by any
governmental authority in connection with the Land and Improvements and (ii) if,
and to the extent in Seller’s or Seller’s manager’s possession, all plans and
specification pertaining to the Property, including as built plans and any
survey of the Property (collectively, the “Intangibles”).

 

1.2           Property Defined.  The Land and the Improvements are hereinafter
sometimes referred to collectively as the “Real Property.”  The Land, the
Improvements, the Personal Property, the Lease and the Intangibles are
hereinafter sometimes referred to collectively as the “Property.”

 

1.3           Purchase Price.  $3,885,000.00 (“Purchase Price”).  At Closing,
Seller shall credit Purchaser the amount of $77,800.00 which is the security
deposit (the “Security Deposit”) under the Lease (as defined in Section 3.4)
held by Purchaser.

 

1.4           Payment of Purchase Price.  Purchaser shall deposit the Purchase
Price, as increased or decreased by prorations and adjustments as herein
provided to Title Company as more particularly set forth in Section 4.3.

 

1.5           Deposit.

 

(a)           On the expiration of the later of the Title Inspection Period (as
hereinafter defined) and the Inspection Period (as hereinafter defined)
(collectively, the “Approval Date”), Purchaser shall deposit with Land America
Title Insurance Company (the “Title Company”), having its office at One Market
Street, San Francisco, California 94111, Attention: Steve Sanders, the sum of
Two Hundred Thousand Dollars ($200,000.00) (the “Deposit”) in good funds, either
by certified bank or cashier’s check or by federal wire transfer.

 

(b)           The Title Company shall hold the Deposit in an interest-bearing
account reasonably acceptable to Seller and Purchaser, in accordance with the
terms and conditions of this Agreement.  All interest on such sum shall be
deemed income of Purchaser.

 

(c)           The Deposit and all accrued interest shall be distributed in
accordance with the terms of this Agreement.  The failure of Purchaser to timely
deliver the Deposit when due hereunder shall be a material default, and shall
entitle Seller, at Seller’s sole option, to terminate this Agreement
immediately.  Notwithstanding the foregoing, the Deposit shall be returnable to
Purchaser as and to the extent expressly provided in this Agreement.

 

1.6           Deposit as Liquidated Damages.

 

(a)           FROM AND AFTER THE EXPIRATION OF THE APPROVAL DATE, EXCEPT WHERE
THIS AGREEMENT PROVIDES THAT THE DEPOSIT IS TO BE RETURNED TO PURCHASER, IN THE
EVENT THE SALE OF THE PROPERTY AS CONTEMPLATED HEREUNDER IS NOT CONSUMMATED FOR
ANY REASON EXCEPT (I) A DEFAULT UNDER THIS AGREEMENT ON THE PART OF SELLER OR
(II) A

 

2

--------------------------------------------------------------------------------


 

TERMINATION OF THIS AGREEMENT PURSUANT TO ARTICLE VII OR (III) THE FAILURE OF A
CONDITION PRECEDENT IN SECTION 4.6, THE DEPOSIT (INCLUDING ALL INTEREST EARNED
FROM THE INVESTMENT THEREOF) SHALL BE PAID TO AND RETAINED BY SELLER AS
LIQUIDATED DAMAGES AND AS SELLER’S SOLE AND EXCLUSIVE REMEDY UNDER THIS
AGREEMENT, AT LAW OR IN EQUITY AS A RESULT OF SUCH DEFAULT OR FAILURE TO CLOSE.

 

(b)           THE PARTIES ACKNOWLEDGE THAT SELLER’S ACTUAL DAMAGES IN THE EVENT
THAT THE SALE IS NOT CONSUMMATED WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE
TO DETERMINE.  THEREFORE, BY SEPARATELY INITIALING THIS SECTION, THE PARTIES
ACKNOWLEDGE THAT THE NONREFUNDABLE DEPOSIT HAS BEEN AGREED UPON, AFTER
NEGOTIATION, AS THE PARTIES’ REASON-ABLE ESTIMATE OF SELLER’S DAMAGES AND AS
SELLER’S SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT, AT LAW OR IN EQUITY
AGAINST PURCHASER IN THE EVENT THE CLOSING (AS DEFINED IN SECTION 4.1) DOES NOT
OCCUR.

 

(c)           PURCHASER AND SELLER ACKNOWLEDGE THAT THEY HAVE READ AND
UNDERSTOOD THE ABOVE PROVISION COVERING LIQUIDATED DAMAGES, AND THAT EACH PARTY
WAS REPRESENTED BY COUNSEL WHO EXPLAINED THE CONSEQUENCES OF THIS LIQUIDATED
DAMAGES PROVISION AT THE TIME THIS AGREEMENT WAS EXECUTED.

 

1.7           Title Company.

 

(a)           Upon mutual execution of this Agreement, the parties hereto shall
deposit an executed counterpart of this Agreement with Title Company and this
Agreement shall serve as instructions to Title Company for consummation of the
purchase contemplated hereby (“Escrow”).  Seller and Purchaser shall execute
such supplemental escrow instructions as may be appropriate to enable Title
Company to comply with the terms of this Agreement, provided such supplemental
escrow instructions are not in conflict with this Agreement as it may be amended
in writing from time to time.  In the event of any conflict between the
provisions of this Agreement and any supplementary escrow instructions signed by
Purchaser and Seller, the terms of this Agreement shall control.  Title Company
shall hold and dispose of the Deposit and other funds and instruments delivered
into Escrow in accordance with the terms of this Agreement.  Seller and
Purchaser agree that the duties of the Title Company hereunder are purely
ministerial in nature and shall be expressly limited to the matters set forth in
this Agreement.

 

(b)           Title Company shall not be responsible for any interest on the
Deposit except as is actually earned, or for the loss of any interest resulting
from the withdrawal of the Deposit prior to the date interest is posted thereon.

 

(c)           Title Company shall execute this Agreement for the purpose of
being bound by the provisions of this Agreement directing action by the Title
Company.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 2
TITLE AND SURVEY

 

2.1           Title Inspection Period.  Purchaser shall have the right until the
day that is forty-five (45) days after the Effective Date (hereinafter referred
to as the “Title Inspection Period”), to review a current preliminary title
report on the Real Property, accompanied by copies of all documents referred to
in the report (collectively, the “Title Report).  The Purchaser shall be
responsible for the costs of any new survey or survey update required in
connection with the issuance of the Title Policy.

 

2.2           Title Examination.  Purchaser shall notify Seller in writing (the
“Title Notice”) prior to the expiration of the Title Inspection Period which
exceptions to title (including survey matters), if any, will not be accepted by
Purchaser.  If Purchaser fails to notify Seller in writing of its disapproval of
any exceptions to title by the expiration of the Title Inspection Period,
Purchaser shall be deemed to have approved the condition of title to the Real
Property.  If Purchaser notifies Seller in writing that Purchaser objects to any
exceptions to title, Seller shall have five (5) days after receipt of the Title
Notice to notify Purchaser (x) that Seller will remove such objectionable
exceptions from title on or before the Closing (as defined in Section 4.1); or
(y) that Seller elects not to cause such exceptions to be removed.  If Seller
gives Purchaser notice under clause (y) above, Purchaser shall have five (5)
days in which to notify Seller that Purchaser will terminate this Agreement.  If
this Agreement is terminated pursuant to the foregoing provisions of this
paragraph, then neither party shall have any further rights or obligations
hereunder (except for any indemnity obligations of either party pursuant to this
Agreement), the Deposit shall be returned to Purchaser and each party shall bear
its own costs incurred hereunder.

 

2.3           Pre-Closing “Gap” Title Defects.  Purchaser may, at or prior to
Closing, notify Seller in writing (the “Gap Notice”) of any objections to title
(a) raised by the Title Company between the expiration of the Title Inspection
Period and the Closing and (b) not disclosed by the Title Company or otherwise
known to Purchaser prior to the expiration of the Title Inspection Period;
provided that Purchaser must notify Seller of such objection to title within
five (5) days of being made aware of the existence of such exception.  If
Purchaser sends a Gap Notice to Seller, Purchaser and Seller shall have the same
rights and obligations with respect to such notice as apply to a Title Notice
under Section 2.2 hereof.

 

2.4           Permitted Exceptions.  The Property shall be conveyed subject to
the following matters, which are hereinafter referred to as the “Permitted
Exceptions”:  (a) those matters that either are not objected to in writing
within the time periods provided in Sections 2.2 or 2.3 hereof, or if objected
to in writing by Purchaser, are those to which Purchaser has elected or is
deemed to have elected to accept the conveyance of the Property and (b) items
shown on the Survey and not objected to by Purchaser or waived by Purchaser in
accordance with Section 2.2 hereof.

 

2.5           Payment of Monetary Liens.  Notwithstanding anything to the
contrary contained in this Agreement, the Permitted Exceptions shall not include
and Seller shall cause to be removed from record at or before the Closing at
Seller’s cost, any existing monetary liens or encumbrances against the Property
other than current, non-delinquent real property taxes and assessments.

 

4

--------------------------------------------------------------------------------


 

2.6           Conveyance of Title.  At Closing, Seller shall convey and transfer
to Purchaser fee simple title to the Real Property, by execution and delivery of
the Deed (as defined in Section 4.2(a) hereof).  Evidence of delivery of such
title shall be the issuance by the Title Company of an ALTA Coverage Owner’s
Policy of Title Insurance (the “Title Policy”) covering the Real Property, in
the full amount of the Purchase Price, subject only to the Permitted Exceptions.

 

ARTICLE 3
REVIEW OF PROPERTY

 

3.1           Right of Inspection.

 

(a)           Purchaser shall have the right until the date that is forty-five
(45) days after the Effective Date (hereinafter referred to as the “Inspection
Period”), to make a physical inspection of the Real Property, including an
inspection of the environmental condition thereof pursuant to the terms and
conditions of this Agreement, and to examine the “Due Diligence Materials” (as
hereinafter defined).  As used herein, the “Due Diligence Materials” shall mean
all documents, records and files in Seller’s possession or in the possession of
Seller’s manager concerning the physical condition (including recent capital
improvements and repairs), operation, entitlement status, development, and use
of the Property, and all Intangibles relating to the Property in Seller’s
possession.  The Due Diligence Materials shall not include Seller’s partnership
or corporate records, internal memoranda, accounting and tax records and similar
proprietary, confidential or privileged information (collectively, the
“Confidential Documents”).  Seller will deliver to Purchaser all Due Diligence
Materials in Seller’s possession or in the possession of Seller’s manager on the
Effective Date.

 

3.2           Environmental Reports.  SELLER SHALL DELIVER TO PURCHASER ANY
ENVIRONMENTAL REPORTS IN ITS POSSESSION AND PURCHASER WILL ACKNOWLEDGE IN
WRITING ITS RECEIPT OF SUCH REPORTS.

 

3.3           Right of Termination.  If for any reason whatsoever in Purchaser’s
sole and absolute discretion Purchaser determines that the Property or any
aspect thereof is unsuitable for Purchaser’s acquisition, including without
limitation the fact that Purchaser is unable to obtain financing on terms
acceptable to it, Purchaser shall have the right to terminate this Agreement by
giving written notice thereof to Seller prior to the expiration of the
Inspection Period, and if Purchaser gives such notice of termination within the
Inspection Period, this Agreement shall terminate.  If this Agreement is
terminated pursuant to the foregoing provisions of this paragraph, then neither
party shall have any further rights or obligations hereunder (except for any
indemnity obligations of either party pursuant to this Agreement) and each party
shall bear its own costs incurred hereunder.  If Purchaser gives Seller a notice
waiving Purchaser’s right to terminate pursuant to this Section 3.3
(“Purchaser’s Notice to Proceed”) prior to the expiration of the Inspection
Period, or without action by Purchaser upon the expiration of the Inspection
Period, then Purchaser shall be deemed to have elected to continue this
Agreement.

 

3.4           Tenant.  The Property is currently subject to the Lease dated
April 26, 1995, between Seller and Purchaser.  The expiration date of the Lease
is September 30, 2005.  The

 

5

--------------------------------------------------------------------------------


 

Property shall be delivered to Purchaser free and clear of any claims of
occupancy except for Purchaser’s occupancy under the Lease.

 

ARTICLE 4
CLOSING

 

4.1           Time and Place.

 

(a)           The consummation of the transaction contemplated hereby (the
“Closing”) shall be October 1, 2005 (“Outside Closing Date”).

 

(b)           If, for any reason not caused by the default of a party hereunder
the Closing does not occur on or before the Outside Closing Date, as such date
may be extended by, and only by, (i) mutual agreement of Purchaser or Seller or
(ii) in accordance with Article 7 of this Agreement, the obligations of the
parties to buy and sell the Property shall terminate and each party shall have
the rights and remedies set forth herein.

 

(c)           Non-recorded documents shall be deposited with Shartsis, Friese &
Ginsburg LLP (“SF&G”), in escrow, and recorded documents shall be delivered to
the Title Company as provided in this Agreement.  At the Closing, Seller and
Purchaser shall perform the obligations set forth in, this Article, the
performance of which obligations shall be concurrent conditions; provided that
the Deed shall not be recorded until Seller receives confirmation of the wire
number of the wired portion of the Purchase Price, adjusted by prorations as set
forth herein.

 

4.2           Seller’s Deliveries.

 

(a)           At least one business day prior to the Closing, Seller shall
deliver to Title Company the original Deed in the form attached hereto as
Exhibit B (“Deed”).

 

(b)           At least one business day prior to the Closing, Seller shall
deliver to SF&G, in escrow, two duly executed counterpart originals of an
assignment of Seller’s interest the Intangibles in the form attached hereto as
Exhibit C (the “Assignment of Intangibles”).

 

(c)           On or before the Closing, Seller shall deliver to SF&G, in escrow,
a Bill of Sale for the Personal Property in the form attached hereto as Exhibit
D.

 

(d)           In the event that any representation or warranty of Seller needs
to be modified due to changes since the Effective Date, at least one business
day prior to the Closing, Seller shall deliver to SF&G, in escrow, a
certificate, dated as of the date of Closing and executed on behalf of Seller by
a duly authorized officer thereof, identifying any representation or warranty
which is not, or no longer is, true and correct and explaining the state of
facts giving rise to the change.  In no event shall Seller be liable to
Purchaser for, or be deemed to be in default hereunder by reason of, any breach
of representation or warranty which results from any change that (i) occurs
between the Effective Date and the date of Closing and (ii) is expressly
permitted under the terms of this Agreement or is beyond the reasonable control
of Seller to prevent; provided, however, that the occurrence of a change which
is not permitted hereunder or is beyond the reasonable control of Seller to
prevent shall, if materially adverse to Purchaser,

 

6

--------------------------------------------------------------------------------


 

constitute the non-fulfillment of the condition set forth in Section 4.6(b)
hereof and if the Closing does not occur, the Deposit shall be returned to
Purchaser.  Notwithstanding the foregoing; if, despite changes or other matters
described in such certificate, the Closing occurs, Seller’s representations and
warranties set forth in this Agreement shall be deemed to have been modified by
all statements made in such certificate.

 

(e)           At least one business day prior to the Closing, Seller shall
deliver to Title Company such evidence as the Title Company may reasonably
require as to the authority of the person or persons executing documents on
behalf of Seller.

 

(f)            At least one business day prior to the Closing, Seller shall
deliver to Title Company (i) a certificate stating that Seller is not a “foreign
person” as defined in the Federal Foreign Investment in Real Property Tax Act of
1980 and (ii) a State of California Form 590 (collectively, the “Non-Foreign
Affidavits”).

 

(g)           Upon the Closing, Seller shall deliver to Purchaser outside of
Escrow the Leases and the Intangibles.

 

(h)           At least one business day prior to the Closing, Seller shall
deliver to Title Company a full release and reconveyance of all monetary
encumbrances affecting the Property which are not to be paid out of the proceeds
of the Closing (other than the lien of current, non-delinquent real property
taxes and assessments) and the release of any mechanics’ liens, and such
affidavits as may be customarily and reasonably required by the Title Company.

 

(i)            Upon the Closing, Seller shall deliver to Purchaser possession
and occupancy of the Property.

 

(j)            On or before the Closing, Seller shall deliver to SF&G, in escrow
and/or Title Company as applicable, a closing statement reasonably acceptable to
Seller and Purchaser duly executed by Seller.  Purchaser and Seller shall
cooperate in good faith with Title Company to prepare the final closing
statement.

 

(k)           On or before the Closing, Seller shall deliver to SF&G, in escrow,
and/or Title Company, as applicable, such additional documents as shall be
reasonably required to consummate the transaction contemplated by this
Agreement.

 

4.3           Purchaser’s Deliveries.

 

(a)           At least one business day prior to the Closing, Purchaser shall
wire transfer to Title Company the full amount of the Purchase Price, increased
or decreased by prorations and adjustments as herein provided.

 

(b)           At least one business day prior to the Closing, Purchaser shall
deliver to SF&G, in escrow, two duly executed counterpart originals of the
Assignment of Intangibles.

 

(c)           In the event that any representation or warranty of Purchaser
needs to be modified due to changes since the Effective Date, at least one
business day prior to the Closing, Seller shall deliver to SF&G, in escrow, a
certificate, dated as of the date of Closing and

 

7

--------------------------------------------------------------------------------


 

executed on behalf of Purchaser by a duly authorized representative thereof,
identifying any such representation or warranty which is not, or no longer is,
true and correct and explaining the state of facts giving rise to the change. 
In no event shall Purchaser be liable to Seller for, or be deemed to be in
default hereunder by reason of, any breach of representation or warranty set
forth herein which results from any change that (i) occurs between the Effective
Date and the date of Closing and (ii) is expressly permitted under the terms of
this Agreement or is beyond the reasonable control of Purchaser to prevent;
provided, however, that the occurrence of a change which is not permitted
hereunder or is beyond the reasonable control of Purchaser to prevent shall, if
materially adverse to Seller, constitute the non-fulfillment of the condition
set forth in Section 4.7(c) hereof.  Notwithstanding the foregoing, if, despite
changes or other matters described in such certificate, the Closing occurs,
Purchaser’s representations and warranties set forth in this Agreement shall be
deemed to have been modified by all statements made in such certificate.

 

(d)           At least one business day prior to the Closing, Purchaser shall
deliver to Title Company such evidence as the Title Company may reasonably
require as to the authority of the person or persons executing documents on
behalf of Purchaser.

 

(e)           On or before the Closing, Purchaser shall deliver to SF&G, in
escrow, and/or Title Company, as applicable, a closing statement reasonably
acceptable to Seller and Purchaser duly executed by Purchaser.

 

(f)            On or before the Closing, Purchaser shall deliver to SF&G, in
escrow and/or Title Company, as applicable, deliver such additional documents as
shall be reasonably required to consummate the transaction contemplated by this
Agreement.

 

4.4           Credits, Prorations and Closing Deliveries.

 

(a)           All income and expenses of the Property shall be apportioned as of
12:01 a.m., on October 1, 2005, as if Purchaser were vested with title to the
Property during the entire day upon which Closing occurs.  Such prorated items
shall include without limitation the following:  (i) taxes and assessments
levied against the Property; (ii) utility charges for which Seller is liable, if
any, such charges to be apportioned at Closing on the basis of the most recent
meter reading occurring prior to Closing (dated not more than fifteen (15) days
prior to Closing) or, if unmetered, on the basis of a current bill for each such
utility; provided, however, that Seller may pay such utility charges directly to
the utility provider; (iii) all amounts payable under assigned Intangibles; and
(iv) any other operating expenses or other items pertaining to the Property
which are customarily prorated between a purchaser and a seller in the county in
which the Property is located.  It is understood and agreed that none of the
foregoing prorations is intended to limit Purchaser’s obligations as tenant
under the Lease for payment of any such items.

 

(b)           Purchaser shall receive a credit at Closing in the amount of the
Security Deposit.

 

(c)           Except as otherwise provided herein, any revenue or expense amount
which cannot be ascertained with certainty as of Closing shall be prorated on
the basis of the

 

8

--------------------------------------------------------------------------------


 

parties’ reasonable estimates of such amount, and shall be the subject of a
final proration ninety (90) days after Closing, or as soon thereafter as the
precise amounts can be ascertained.  Purchaser shall promptly notify Seller when
it becomes aware that any such estimated amount has been ascertained.  The
obligations of the parties with respect to such post-Closing reconciliations
shall survive the Closing.

 

(d)           Upon the Closing, Title Company shall record the Deed in the
Official Records of the City of Columbus, Ohio, with a conformed recorded copy
to be delivered to Purchaser and Seller, fund the balance of the Deposit and
Purchase Price to Seller, less any of Seller’s share of closing costs, as
directed by Seller, and Title Company and SFG shall deliver the originals of the
Non-Foreign Status Affidavits to Purchaser, and deliver the Bill of Sale,
Assignment of Intangibles and Assignment of Leases and other instruments and
documents delivered through the Escrow to the applicable party.

 

4.5           Transaction Taxes and Closing Costs.

 

(a)           Seller and Purchaser shall execute such returns, questionnaires
and other documents as shall be required with regard to all applicable real
property transaction taxes imposed by applicable federal, state or local law or
ordinance.

 

(b)           Seller shall pay the fees of any counsel representing Seller in
connection with this transaction.  Seller shall also pay the following costs and
expenses:  (i) one-half of the escrow fee, if any, which may be charged by the
Title Company; (ii) the title insurance premium; and (iii) all transfer taxes,
recording fees and conveyance charges customarily paid by sellers in Columbus
Ohio.

 

(c)           Purchaser shall pay the fees of any counsel representing Purchaser
in connection with this transaction.  Purchaser shall also pay the following
costs and expenses:  (i) one-half of the escrow fee, if any, which may be
charged by the Title Company and (ii) all transfer taxes, recording fees and
conveyance charges customarily paid by purchasers in Columbus, Ohio.

 

(d)           All costs and expenses incident to this transaction and the
closing thereof, and not specifically described above, shall be paid by the
party incurring same.

 

4.6           Conditions Precedent to Obligation of Purchaser.  The obligation
of Purchaser to consummate the transaction hereunder shall be subject to the
fulfillment on or before the date of Closing of all of the following conditions,
any or all of which may be waived by Purchaser in its sole discretion:

 

(a)           Seller shall have delivered to SF&G, in escrow, or to Title
Company all of the items required to be delivered to Purchaser pursuant to the
terms of this Agreement, including but not limited to, those provided for in
Section 4.2 hereof;

 

(b)           All of the representations and warranties of Seller contained in
this Agreement shall be true and correct in all material respects as of the date
of Closing (with appropriate modifications permitted under this Agreement);

 

9

--------------------------------------------------------------------------------


 

(c)           Seller shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Seller as of the date of Closing; and

 

(d)           Title Company (or another nationally recognized title company)
shall be unconditionally committed to issue to Purchaser upon the Closing the
Title Policy (subject to only the Permitted Exceptions and with such
endorsements as have been approved by Purchaser) in the form of the pro-forma
policy or title commitment as have been agreed to by such Title Company and
approved by Purchaser during the Title Inspection Period, a copy of which shall
have been delivered to Seller.

 

4.7           Conditions Precedent to Obligation of Seller.  The obligation of
Seller to consummate the transaction hereunder shall be subject to the
fulfillment on or before the date of Closing of all of the following conditions,
any or all of which may be waived by Seller in its sole discretion:

 

(a)           Seller shall have received confirmation of the wiring of the
Purchase Price, as adjusted as provided herein;

 

(b)           Purchaser shall have delivered to SF&G, in escrow, or to Title
Company all of the items required to be delivered to Seller pursuant to the
terms of this Agreement, including, but not limited to, those provided for in
Section 4.3 hereof;

 

(c)           All of the representations and warranties of Purchaser contained
in this Agreement shall be true and correct in all material respects as of the
date of Closing (with appropriate modifications permitted under this Agreement);
and

 

(d)           Purchaser shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Purchaser as of the date of Closing.

 

ARTICLE 5
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

5.1           Representations and Warranties of Seller.  Seller hereby makes the
following representations and warranties to Purchaser as of the Effective Date,
which representations and warranties shall be deemed to have been made again as
of the Closing, subject to Section 4.2(d) hereof:

 

(a)           Organization and Authority.  Seller has been duly organized and is
validly existing under the laws of the State of California.  Seller has the full
right and authority to enter into this Agreement and to transfer all of the
Property and to consummate or cause to be consummated the transaction
contemplated by this Agreement.

 

(b)           Execution of Documents.  The person signing this Agreement on
behalf of Seller is authorized to do so.

 

10

--------------------------------------------------------------------------------


 

(c)           Pending Actions.  There is no action, suit, arbitration,
unsatisfied order or judgment, government investigation or proceeding pending
against Seller which, if adversely determined, could individually or in the
aggregate materially interfere with the consummation of the transaction
contemplated by this Agreement.

 

(d)           Due Diligence Materials. To Seller’s knowledge, the Due Diligence
Materials are all of the agreements concerning the operation and maintenance of
the Property entered into by Seller and affecting the Property.

 

(e)           Condemnation.  To Seller’s knowledge, Seller has received no
written notice of any condemnation proceedings relating to the Property.

 

(f)            Violations.  To Seller’s knowledge, Seller has not received
written notice of any uncured violation of any federal, state or local law
relating to the use or operation of the Property.

 

5.2           Survival of Seller’s Representations and Warranties.  The
representations and warranties of Seller set forth in Section 5.1 hereof as
updated as of the Closing in accordance with the terms of this Agreement, shall
survive Closing for a period of one year.  Seller shall have no liability to
Purchaser for a breach of any representation or warranty unless written notice
containing a description of the specific nature of such breach shall have been
given to Seller prior to the expiration of said one year period and an action
shall have been commenced by Purchaser against Seller within sixty (60) days
following the expiration of such one year period.

 

5.3           Covenants of Seller.  Seller shall not, after the date of Seller’s
execution of this Agreement, enter into any contract, lease or other agreement
affecting the Property that by its terms will not be terminable at the Closing
except with the written approval of Purchaser.

 

5.4           Representations and Warranties of Purchaser.  Purchaser hereby
makes the following representations and warranties to Seller as of the Effective
Date, which representations and warranties shall be deemed to have been made
again as of the Closing, subject to Section 4.3(c) hereof:

 

(a)           Organization and Authority.  Purchaser has been duly organized and
is validly existing under the laws of California.  Purchaser has the full right
and authority to enter into this Agreement and to consummate or cause to be
consummated the transaction contemplated by this Agreement (subject to
Purchaser’s performance and approval of its due diligence inspections within the
Inspection Period).

 

(b)           Execution of Documents.  The person signing this Agreement on
behalf of Purchaser is authorized to do so.

 

(c)           Pending Actions.  There is no action, suit, arbitration,
unsatisfied order or judgment, government investigation or proceeding pending
against Purchaser which, if adversely determined, could individually or in the
aggregate materially interfere with the consummation of the transaction
contemplated by this Agreement.

 

11

--------------------------------------------------------------------------------


 

5.5           Survival of Purchaser’s Representations and Warranties.  The
representations and warranties of Purchaser set forth in Section 5.4 hereof as
updated as of the Closing in accordance with the terms of this Agreement, shall
survive Closing for a period of one year.  Purchaser shall have no liability to
Seller for a breach of any representation or warranty unless written notice
containing a description of the specific nature of such breach shall have been
given by Seller to Purchaser prior to the expiration of said one year period and
an action shall have been commenced by Seller against Purchaser within sixty
(60) days following the expiration of such one year period.

 

ARTICLE 6
DEFAULT

 

6.1           Events of Default.

 

(a)           The following shall constitute a Default of Purchaser hereunder: 
(i) Purchaser defaults under any provision of this Agreement providing for the
payment of money and such failure to pay continues for a period of five (5) days
after receipt of notice of nonpayment but in no event beyond the Outside Closing
Date; (ii) Purchaser defaults under any other provision of this Agreement and
such default is not cured for a period of fifteen (15) days after receipt of
notice of such default but in no event beyond the Outside Closing Date; (iii) if
at any time prior to Closing (a) there shall be filed by Purchaser in any court
or with any governmental body pursuant to any statute either of the United
States or of any state, a petition in bankruptcy or insolvency or a petition
seeking to effect any plan or other arrangement with creditors or seeking the
appointment of a receiver; or (b) a receiver, conservator or liquidating agent
or similar person shall be appointed for all or a substantial portion of
Purchaser’s property; or (c) Purchaser shall give notice to any person or
governmental body of insolvency or suspension or pending suspension of its
operations; or (d) a material, adverse change occurs in the financial condition
of Purchaser or Purchaser  shall make an assignment for the benefit of creditors
or take any other similar action for the protection or benefit of creditors.

 

(b)           The following shall constitute a Default of Seller hereunder:  (i)
Seller defaults under any provision of this Agreement providing for the payment
of money and such failure to pay continues for a period of five (5) days after
receipt of notice of nonpayment but in no event beyond the Outside Closing Date;
(ii) Seller defaults under any other provision of this Agreement and such
default is not cured for a period of fifteen (15) days after receipt of notice
of such default, but in no event beyond the Outside Closing Date; (iii) if at
any time prior to Closing (a) there shall be filed by Seller in any court or
with any governmental body pursuant to any statute either of the United States
or of any state, a petition in bankruptcy or insolvency or a petition seeking to
effect any plan or other arrangement with creditors or seeking the appointment
of a receiver; or (b) a receiver, conservator or liquidating agent or similar
person shall be appointed for all or a substantial portion of Seller’s property;
or (c) Seller shall give notice to any person or governmental body of insolvency
or suspension or pending suspension of its operations; or (d) a material,
adverse change occurs in the financial condition of Seller or Seller shall make
an assignment for the benefit of creditors or take any other similar action for
the protection or benefit of creditors.

 

12

--------------------------------------------------------------------------------


 

6.2           Default by Purchaser.  In the event the sale of the Property as
contemplated hereunder is not consummated on or before the Outside Closing Date
due to Purchaser’s Default hereunder (or, except as expressly set forth in
Section 1.6, if such sale does not occur for any other reason except for a
Default by Seller), Seller shall be entitled, as its sole and exclusive remedy
under this Agreement, at law or in equity, to terminate this Agreement and
receive the Deposit as liquidated damages for the breach of this Agreement in
accordance with the provisions of Section 1.6 above, it being agreed between the
parties hereto that the actual damages to Seller in the event of such breach are
impractical to ascertain and the amount of the Deposit is a reasonable estimate
thereof.

 

6.3           Default by Seller.  In the event that Purchaser has performed or
has indicated its ability to perform each and every of the conditions precedents
herein on or before the Outside Closing Date and the sale of the Property as
contemplated hereunder is not consummated on or before such date due to Seller’s
Default hereunder, Purchaser shall be entitled either (a) to receive the return
of the Deposit (plus all interest thereon), which return shall operate to
terminate this Agreement and release Seller from any and all liability
hereunder, or (b) to enforce specific performance of Seller’s obligation to
convey the Property to Purchaser in accordance with the terms of this Agreement,
or (c) to exercise its rights under applicable law for damages.

 

ARTICLE 7
RISK OF LOSS

 

7.1           Damage.  In the event of loss or damage to the Property or any
portion thereof which is not “Major” (as hereinafter defined), this Agreement
shall remain in full force and effect provided that Seller shall assign to
Purchaser all of Seller’s right, title and interest in and to any claims and
proceeds Seller may have with respect to any casualty insurance policies or
condemnation awards relating to the premises in question and the Purchase Price
shall be reduced by an amount equal to the lesser of the deductible damage
amount under Seller’s insurance policy or the cost of such repairs as determined
in accordance with Section 7.3 hereof (provided that in the event of uninsured
damage, such reduction in the Purchase Price shall equal the estimated cost of
such repairs necessary to the portion of the Property which is to be
incorporated into the development).  Upon Closing, full risk of loss with
respect to the Property shall pass to Purchaser.

 

7.2           Major Damage.  In the event of a “Major” loss or damage, either
Seller or Purchaser may terminate this Agreement by written notice to the other
party, in which event the Deposit shall be returned to Purchaser.  If neither
Seller nor Purchaser elects to terminate this Agreement within fifteen (15) days
after Seller sends Purchaser written notice of the occurrence of such Major loss
or damage (which notice shall state the cost of repair or restoration thereof as
opined by an architect in accordance with Section 7.3 hereof), then Seller and
Purchaser shall be deemed to have elected to proceed with Closing, in which
event Seller shall, at Seller’s option, either (a) perform any necessary
repairs, or (b) assign to Purchaser all of Seller’s right, title and interest in
and to any claims and proceeds Seller may have with respect to any casualty
insurance policies or condemnation awards relating to the premises in question. 
In the event that Seller elects to perform repairs upon the Property, Seller
shall use reasonable efforts to complete such repairs promptly and the date of
Closing shall be extended a reasonable time in order to allow for the completion
of such repairs.  If Seller elects to assign a casualty claim to Purchaser, the

 

13

--------------------------------------------------------------------------------


 

Purchase Price shall be reduced by an amount equal to the lesser of the
deductible amount under Seller’s insurance policy or the cost of such repairs as
determined in accordance with Section 7.3 hereof (provided that in the event of
uninsured damage, such reduction in the Purchase Price shall equal the estimated
cost of such repairs).  Upon Closing, full risk of loss with respect to the
Property shall pass to Purchaser.

 

7.3           Definition of “Major” Loss or Damage.  For purposes of Sections
7.1 and 7.2, “Major” loss or damage refers to the following:  any loss due to a
casualty or condemnation that has an estimated value of more than $250,000.00. 
The determination of “Major” loss or damage shall be made by an architect
mutually reasonably approved by Purchaser and Seller.

 

ARTICLE 8
BROKERAGE COMMISSIONS

 

With respect to the transaction contemplated by this Agreement, each party
hereto agrees that if any person or entity makes a claim for brokerage
commissions or finder’s fees related to the sale of the Property by Seller to
Purchaser, and such claim is made by, through or on account of any acts or
alleged acts of said party or its representatives, said party will protect,
indemnify, defend and hold the other party free and harmless from and against
any and all loss, liability, cost, damage and expense (including reasonable
attorneys’ fees) in connection therewith.  The provisions of this paragraph
shall survive Closing or any termination of this Agreement.

 

ARTICLE 9
DISCLAIMERS AND WAIVERS

 

9.1           No Reliance on Documents.  Except as expressly stated in this
Agreement, Seller makes no representation or warranty as to the truth, accuracy
or completeness of any materials, data or information delivered by Seller or its
brokers or agents to Purchaser in connection with the transaction contemplated
hereby.

 

9.2           AS-IS SALE; DISCLAIMERS.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT AND/OR IN ANY OF THE DOCUMENTS TO BE EXECUTED AND DELIVERED BY SELLER
AT CLOSING, IT IS UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT
ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO,
ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.

 

PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY
TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL
FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT
AND/OR IN ANY OF THE DOCUMENTS TO BE EXECUTED AND DELIVERED BY SELLER AT
CLOSING.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 10
MISCELLANEOUS

 

10.1         Confidentiality.  Each party and its respective representatives
shall hold in strictest confidence all confidential, non-public data and
information obtained with respect to the other party or its business, whether
obtained before or after the execution and delivery of this Agreement, and shall
not disclose the same to others; provided, however, that it is understood and
agreed that each party may disclose such data and information (a) to its
respective employees, lenders, consultants, accountants and attorneys provided
that such persons agree in writing to treat such data and information
confidentially, (b) in connection with that party’s enforcement of its rights
hereunder; (c) pursuant to any legal requirement, any statutory reporting
requirement or any accounting or auditing disclosure requirement required by
applicable law; (d) in connection with performance by either party of its
obligations under this Agreement (including, but not limited to, the delivery
and recordation of instruments, notices or other documents required hereunder);
or (e) to potential investors, participants or assignees in or of the
transaction contemplated by this Agreement or such party’s rights therein,
provided that such persons are advised of such obligation and agree in writing
to treat such data and information confidentially. In the event of a breach or
threatened breach by a party or its agents or representatives of this Section,
the other party shall be entitled to an injunction restraining the
non-performing party or its agents or representatives from disclosing, in whole
or in part, such confidential information.  Nothing herein shall be construed as
prohibiting the non-breaching party from pursuing any other available remedy at
law or in equity for such breach or threatened breach.  The provisions of this
Section shall survive any termination of this Agreement prior to the Closing.

 

10.2         Public Disclosure.  Prior to the Closing, any release to the public
of confidential information with respect to the sale contemplated herein or any
material terms set forth in this Agreement will be made only in the form
approved by Purchaser and Seller.

 

10.3         Assignment.  Subject to the provisions of this Section, the terms
and provisions of this Agreement are to apply to and bind the permitted
successors and assigns of the parties hereto.  Purchaser may not assign its
rights under this Agreement except to an entity affiliated with Purchaser
without first obtaining Seller’s written approval, which approval shall not be
unreasonably withheld.

 

10.4         Notices.  Any notice pursuant to this Agreement shall be given in
writing by reputable overnight delivery service with proof of delivery, and
shall be deemed to have been given upon receipt or refusal to accept delivery
sent to the intended addressee at the address set forth below, or to such other
address or to the attention of such other person as the addressee shall have
designated by written notice sent in accordance herewith. Unless changed in
accordance with the preceding sentence, the addresses for notices given pursuant
to this Agreement shall be as follows:

 

If to Purchaser:

 

Simpson Manufacturing Co., Inc.

4120 Dublin Blvd., Suite 400

Dublin, California 94568

Attention:  Michael Herbert

 

15

--------------------------------------------------------------------------------


 

with a copy to:

 

Alan J. Robin, Esq.

Shartsis, Friese & Ginsburg LLP

One Maritime Plaza, 18th Floor

San Francisco, California 94111

 

If to Seller:

 

Everett Johnston

Partnership Management

P.O. Box 3605

Incline Village, NV 89450

 

10.5         1031 Exchange Cooperation.  On condition that Purchaser receives
written notice of its election to participate in a tax free exchange under §1031
of the Code at least ten (10) business days prior to the Closing Date, Purchaser
agrees to reasonably cooperate with Seller’s efforts to integrate the
transactions contemplated hereunder into a tax-deferred exchange under Section
1031 of the Code; provided, however, that in no event shall (a) Purchaser incur
any additional cost, obligation or liability by reason of such exchange
(including, without limitation, any responsibility or liability of any kind for
the failure of such exchange to be consummated or to qualify for tax-deferred
status under any federal or State law or rule and any damage calculated or
related in any fashion to Seller’s lost tax benefits) or be required to hold
title to any property, (b) the Closing be delayed, or (c) Seller be relieved of
any of its agreements, or other obligations under this Agreement. Purchaser
shall execute all amendments to this Agreement, escrow instructions pertaining
to the exchange transaction and all other documents as may be necessary to carry
out such an exchange, subject to the qualifications set forth above; provided
however that Purchaser shall have the right to approve any and all such
documents (which approval shall not be unreasonably withheld).

 

10.6         Modifications.  This Agreement cannot be changed orally, and no
agreement shall be effective to waive, change, modify or discharge it in whole
or in part unless such agreement is in writing and is signed by the parties
against whom enforcement of any such change is sought.

 

10.7         Entire Agreement.  This Agreement, including the exhibits and
schedules hereto, contains the entire agreement between the parties hereto
pertaining to the subject matter hereof and fully supersedes all prior written
or oral agreements and understandings between the parties pertaining to such
subject matter.

 

10.8         Further Assurances.  Each party agrees that it will execute and
deliver such other documents and take such other action, whether prior or
subsequent to Closing, as may be reasonably requested by the other party to
consummate the transaction contemplated by this Agreement.  The provisions of
this Section shall survive Closing.

 

16

--------------------------------------------------------------------------------


 

10.9         Counterparts.  This Agreement may be executed in counterparts, all
such executed counterparts shall constitute the same agreement, and the
signature of any party to any counterpart shall be deemed a signature to, and
may be appended to, any other counterpart.

 

10.10       Facsimile Signatures.  In order to expedite the transaction
contemplated herein, telecopied signatures may be used in place of original
signatures on this Agreement.  Seller and Purchaser intend to be bound by the
signatures on the telecopied document, are aware that the other party will rely
on the telecopied signatures, and hereby waive any defenses to the enforcement
of the terms of this Agreement based on the form of signature.

 

10.11       Severability.  If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid or unenforceable, the remainder of
this Agreement shall nonetheless remain in full force and effect; provided that
the invalidity or unenforceability of such provision does not materially
adversely affect the benefits accruing to any party hereunder.

 

10.12       Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Ohio.  Purchaser and Seller agree
that the provisions of this Section shall survive the Closing or any termination
of this Agreement.

 

10.13       Attorneys’ Fees; Waiver of Jury Trial.

 

(a)           In the event of any action or proceeding between Seller and
Purchaser to enforce any provision of this Agreement, the losing party shall pay
to the prevailing party all costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, incurred in such action and in any
appeal in connection therewith by such prevailing party.  The “prevailing party”
will be determined by the court before whom the action was brought based upon an
assessment of which party’s major arguments or positions taken in the suit or
proceeding could fairly be said to have prevailed over the other party’s major
arguments or positions on major disputed issues in the court’s decision.

 

(b)           IF ANY ACTION OR PROCEEDING BETWEEN SELLER AND PURCHASER TO
ENFORCE THE PROVISIONS OF THIS AGREEMENT PROCEEDS TO TRIAL, SELLER AND PURCHASER
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY IN SUCH TRIAL.

 

10.14       No Third-Party Beneficiary.  The provisions of this Agreement and of
the documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

 

10.15       Captions.  The section headings appearing in this Agreement are for
convenience of reference only and are not intended to limit or define the text
of any section or any subsection hereof.

 

10.16       Recordation.  This Agreement may not be recorded by any party hereto
without the prior written consent of the other party hereto. Concurrently with
the execution of this

 

17

--------------------------------------------------------------------------------


 

Agreement, the parties shall execute and record the Memorandum of Purchase and
Sale Agreement in the form attached hereto as Exhibit E.

 

10.17       Time for Performance.  Time is of the essence of this Agreement.  As
used in this Agreement, a “business day” shall mean a day that is not a
Saturday, Sunday or recognized federal or state holiday.  If the last date for
performance by either party under this Agreement occurs on a day that is not a
business day, than the last date for such performance shall be extended to the
next occurring business day.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

 

SELLER:

 

 

 

Everett Johnston

 

 

 

 

 

 

Barclay Simpson

 

 

 

 

 

 

Richard Phelan

 

 

 

 

 

 

Estate of Tye Gilb

 

By:

 

Its:

 

 

 

 

 

 

 

 

Judy Oliphant

 

 

 

 

 

 

Doyle Norman

 

 

 

 

 

 

Amy Simpson

 

 

 

 

 

 

Julie Simpson

 

 

 

 

 

 

Elizabeth Simpson Murray

 

 

 

 

 

 

Steve Eberhard

 

 

 

 

 

 

Steve Lamson

 

18

--------------------------------------------------------------------------------


 

 

 

 

 

Richard Perkins

 

 

 

 

 

 

Thomas Fitzmyers

 

 

 

Simpson Investment Company, a California
general partnership

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

 

 

PURCHASER:

SIMPSON MANUFACTURING CO. INC.,

 

A Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Title Company executes this Agreement below solely for the purpose of
acknowledging that it agrees to be bound by the provisions of this Agreement
relating to performance by the Title Company.

 

 

TITLE COMPANY:

LANDAMERICA TITLE INSURANCE
COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

19

--------------------------------------------------------------------------------


 

Exhibit A

 

DESCRIPTION OF LAND

 

1

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF DEED

 

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO:

 

 

 

 

 

MAIL TAX STATEMENTS TO:

Same as above

 

(Above Space For Recorder’s Use Only)

 

GRANT DEED

 

The undersigned Grantor declares that Documentary Transfer Tax is not part of
the public records.

 

FOR VALUE RECEIVED,                                 ,
                          , grants to
                                              , a
                                           (“Grantee”), all that certain real
property (the “Property”) situated in the City of Columbus, County of
                                        , State of Ohio, described on Exhibit A
attached hereto and by this reference incorporated herein.

 

THE PROPERTY IS CONVEYED TO GRANTEE SUBJECT TO:

 

(a) All exceptions appearing in the policy of title insurance for the Property
issued to the Grantee as of the date hereof; (b) All matters which would be
revealed or disclosed in an accurate survey; (c) A lien not yet delinquent for
taxes for real property, and any general or special assessments against the
Property; and (d) zoning ordinances and regulations and any other laws,
ordinances, or governmental regulations restricting or regulating the use,
occupancy or enjoyment of the Property.

 

IN WITNESS WHEREOF, the undersigned has executed this Grant Deed dated as of
                          ,         .

 

GRANTOR:

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO GRANT DEED

 

LEGAL DESCRIPTION OF REAL PROPERTY

 

1

--------------------------------------------------------------------------------


 

Exhibit C

 

ASSIGNMENT AND ASSUMPTION OF INTANGIBLES

 

THIS ASSIGNMENT AND ASSUMPTION OF INTANGIBLES (the “Assignment”) is made as of
the 30th day of September 2005, between                             
(“Assignor”) and                         , a(n)                     
(“Assignee”).

 

Assignor is the owner of that certain real property located in the City of
Columbus, State of Ohio, more particularly described in Exhibit A attached
hereto (the “Property”).  Assignor hereby assigns, transfers, sets over and
conveys to Assignee all of Assignor’s right, title and interest, to the extent
assignable, in, to and under any and all of the following, to wit:  all existing
permits, licenses, approvals and authorizations issued by any governmental
authority in connection with the Property (“Intangibles”), including, without
limitation, those certain items specified in Exhibit B attached hereto and
incorporated herein by this reference.

 

Assignee does hereby assume and agree to perform all of Assignor’s obligations
under the Intangibles accruing with respect to the period from and after the
date hereof.  Assignee agrees to indemnify, protect, defend and hold Assignor
harmless from and against any and all liabilities, losses, costs, damages and
expenses (including reasonable attorneys’ fees) directly or indirectly arising
out of or related to any breach or default in Assignee’s obligations hereunder.

 

Assignor shall remain liable for all of Assignor’s obligations under the
Intangibles accruing with respect to the period prior to the date hereof. 
Assignor agrees to indemnify, protect, defend and hold Assignee harmless from
and against any and all liabilities, losses, costs, damages and expenses
(including reasonable attorneys’ fees) directly or indirectly arising out of or
related to any breach or default in Assignor’s obligations hereunder.

 

In the event of any action or proceeding between Assignor and Assignee to
enforce any provision of this Assignment, the losing party shall pay to the
prevailing party all costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, incurred in such action and in any
appeal in connection therewith by such prevailing party.  The “prevailing party”
will be determined by the court before whom the action was brought based upon an
assessment of which party’s major arguments or positions taken in the suit or
proceeding could fairly be said to have prevailed over the other party’s major
arguments or positions on major disputed issues in the court’s decision.

 

This Assignment may be executed in counterparts, all such executed counterparts
shall constitute the same agreement, and the signature of any party to any
counterpart shall be deemed a signature to, and may be appended to, any other
counterpart.  In order to expedite the transaction contemplated herein,
telecopied signatures may be used in place of original signatures on this
Assignment.  Assignor and Assignee intend to be bound by the signatures on the
telecopied document, are aware that the other party will rely on the telecopied
signatures, and hereby waive any defenses to the enforcement of the terms of
this Assignment based on the form of signature.

 

1

--------------------------------------------------------------------------------


 

This Assignment shall be binding upon and inure to the benefit of Assignor and
Assignee and their respective heirs, executors, administrators, successors and
assigns.

 

This Assignment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

IN WITNESS WHEREOF, Assignor and Assignee have each executed this Assignment as
of the date first written above.

 

 

ASSIGNOR:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

a

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Attach legal description—Exhibit A and description of Intangibles-Exhibit B]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF BILL OF SALE

 

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged,                              (the “Seller”) does hereby sell and
convey to                                       , a(n)                      (the
“Purchaser”) any and all of Seller’s right, title and interest in and to all
tangible personal property located upon the land described in Exhibit A attached
hereto and hereby made a part hereof (the “Land”) or within the improvements
located thereon, including, without limitation, any and all appliances,
furniture, carpeting, draperies and curtains, tools and supplies, and other
items of personal property owned by Seller (excluding cash and any software),
used exclusively in the operation of the Land and improvements, as is, where is,
and without warranty of title or use, and without warranty, express or implied,
of merchantability or fitness for a particular purpose.

 

TO HAVE AND TO HOLD all of said personal property unto Purchaser, its successors
and assigns, to its own use forever.

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the 30th day of
September 2005.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Attach legal description]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

MEMORANDUM OF PURCHASE AND SALE

 

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

 

Alan J. Robin, Esq.

Shartsis Friese Ginsburg LLP

One Maritime Plaza, 18th Floor

San Francisco, California 94118

 

MEMORANDUM OF PURCHASE AND SALE AGREEMENT

 

THIS MEMORANDUM OF PURCHASE AND SALE AGREEMENT is entered into as of the 6th day
of July, 2004 (the “Effective Date”), by and between COLUMBUS WESTBELT
INVESTMENT CO, a California partnership  (“Seller”), and SIMPSON MANUFACTURING
CO., INC., a Delaware corporation (“Purchaser”) with reference to the following
facts:

 

RECITALS

 

A.            Seller owns the land and improvements known as 2600 International
Street, Columbus, Ohio.

 

B:            Purchaser is currently the sole tenant of the land and
improvements known as 2600 International Street, Columbus, Ohio, pursuant to a
Lease dated April 26, 1995, that, among other terms, requires tenant to pay all
real and personal property taxes, to pay all utilities and to pay for
replacement cost insurance on the improvements.

 

C.            Seller has agreed to sell to Purchaser and Purchaser has agreed to
buy from Seller the land and property described in this Agreement in accordance
with and upon satisfaction of the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, Seller hereby agrees to sell and Buyer hereby agrees to purchase
the Property for the purchase price and upon all of the terms, conditions and
covenants contained in that certain unrecorded Purchase and Sale Agreement (the
“Agreement”) dated July 6, 2004, executed by Seller and Buyer, which Agreement
is incorporated herein by this reference, including without limitation the
following:

 

1.             In the event of any breach or default by Seller in or of the
Agreement or any of the warranties, terms or provisions thereof, Buyer shall
have, in addition to a claim for damages for such breach or default, and in
addition to and without prejudice to any right or remedy available at law or in
equity, the right to demand and have specific performance of the Agreement and
this Memorandum.

 

1

--------------------------------------------------------------------------------


 

2.             This Memorandum is not intended to change any of the terms of the
Agreement and in the event of any inconsistency between the terms of this
Memorandum and the terms of the Agreement, the terms of the Agreement shall
prevail. The Agreement is available at the offices of Seller and Buyer at the
addresses indicated above.

 

IN WITNESS WHEREOF, the parties hereto have executed this Memorandum of Purchase
and Sale Agreement dated as of the date first set forth above.

 

 

SELLER:

COLUMBUS WESTBELT INVESTMENT CO.,
a California partnership

 

 

 

 

 

By:

 

 

 

Name: Everett Johnson

 

Title: Managing Partner

 

 

 

MCKINNEY INVESTORS
a California general partnership

 

 

 

 

 

By:

 

 

 

Name: Everett Johnson

 

Title: Managing Partner

 

 

 

 

 

PURCHASER:

SIMPSON MANUFACTURING CO. INC.,
a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

LEGAL DESCRIPTION

 

1

--------------------------------------------------------------------------------


 

State of California

)

 

) ss.

County of

)

 

On                             , 2004, before me,
                                        , personally appeared
                                      , personally known to me (or proved to me
on the basis of satisfactory evidence) to be the person whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

 

 

State of California

)

 

) ss.

County of

)

 

On                             , 2004, before me,
                                        , personally appeared
                                      , personally known to me (or proved to me
on the basis of satisfactory evidence) to be the person whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

 

2

--------------------------------------------------------------------------------